DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
reference sign 22, paragraph [0022]; 
reference sign 56, paragraph [0025].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference character 47, Fig. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0353951 to Buchanan et al. (Buchanan) in view of US Patent 7,841,044 to Weihl et al. (Weihl) in view of US Patent 9,560,810 to Kinkead et al. (Kinkead).
In Reference to Claim 1
Buchanan discloses a blower system (paragraph [0007]), comprising: 
a chassis that includes a frame (Fig. 1: 24); 
an engine (Fig. 2: 28) mounted to the frame; 
a pair of drive wheels (Fig. 1: 26) supported by the frame (24); 
a blower system (20), including: 
an impeller that selectively receives power from the engine (paragraph [0007] and [0027], not shown) to create an airflow for moving leaves or other debris from a lawn or other surface (paragraph [0028]: predictably); 
an impeller housing (Fig. 1: 30) that surrounds the impeller to direct a volume of air that is accelerated by the impeller in a downstream direction through the blower system as an accelerated airflow (paragraph [0028]); 
an outlet nozzle (36) that is movably mounted relative to the impeller housing and includes a nozzle outlet opening that faces different directions corresponding to movement of the outlet nozzle to direct the accelerated airflow in different directions out of the blower system (paragraph [0035]); and 
a nozzle positioning system (paragraph [0035]: such as a joystick or push-pull cable for an actuator control for instance) that is configured to move the outlet nozzle and reposition the nozzle outlet opening to vary a flow direction of the accelerated airflow with the nozzle position system (paragraph [0035]: such as rotatable within a 180 degrees) having multiple operational modes, including: 
a partial rotation mode that drives the outlet nozzle to a position that is spaced from the rotational limit in response to a partial rotation command (paragraph [0035]: such as a joystick for positioning nozzle within 180 degrees). 
Buchanan does not explicitly disclose: “… a stand-on blower … the pair of drive wheels selectively receiving power from the engine for moving the stand-on blower; a riding platform mounted to the frame and upon which an operator stands during use of the stand-on blower … a full rotation mode that drives the outlet nozzle to a predetermined rotational limit in response to a full rotation command ….”
Regarding the Limitation: … a stand-on blower … the pair of drive wheels selectively receiving power from the engine for moving the stand-on blower; a riding platform mounted to the frame and upon which an operator stands during use of the stand-on blower …”
Weihl is related to a blower system for moving debris (abstract), as the claimed invention, and teaches the blower system being a part of a stand-on blower (abstract: riding debris mover with riding blower) with a pair of drive wheels (Fig. 1: 24) supported by a frame (20) and selectively receiving power from an engine for moving the stand-on blower (col 3, ll 44-49: traction wheels indirectly powered by power assembly through hydraulics); a riding platform (Fig. 2: 26) mounted to the frame and upon which an operator stands during use of the stand-on blower (col 3, ll 39-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the blower system of Buchanan is configured to be a stand-on blower, as taught by Weihl, and to provide in the system of Buchanan wherein the pair of drive wheels selectively receive power from the engine for moving the stand-on blower and have a riding platform mounted to the frame and upon which an operator stands during use of the stand-on blower, as taught by Weihl, so as to provide the blower as a riding or stand-on blower for moving on a surface, as is known in the art, and so as to directionally control the stand-on blower for movement on a surface, as is also known in the art (Weihl col 3, ll 1-7-12 and col 4, ll 36-40).
Regarding the Limitation: “… a full rotation mode that drives the outlet nozzle to a predetermined rotational limit in response to a full rotation command …”
Kinkead is related to a blower system for moving debris (abstract) and with an adjustable outlet nozzle (Fig. 1: 64 for instance), as the claimed invention, and teaches a full rotation mode that drives the outlet nozzle to a predetermined rotational limit in response to a full rotation command (col 4, ll 48-60: such a using a switch or remote to control rotation of the exit nozzle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Buchanan a full rotation mode that drives the outlet nozzle to a predetermined rotational limit in response to a full rotation command, such as using a switch or remote as taught by Kinkead, so as to allow an operator to save time in getting to a preset angle of the outlet nozzle and provide more efficiency in debris clearing (Kinkead: col 1, ll 35-39).
In Reference to Claim 2
Buchanan, as modified by Weihl and Kinkead, discloses the stand-on blower of claim 1, wherein the full rotation command corresponds to a single discrete user input (Kinkead col 4, ll 48-60: such a remote button or a rocker switch as taught).
In Reference to Claim 3
Buchanan, as modified by Weihl and Kinkead, discloses the stand-on blower of claim 2, wherein the single discrete user input is one of a button press, a switch actuation (Kinkead col 4, ll 48-60: such a remote button or a rocker switch as taught).
In Reference to Claim 4
Buchanan, as modified by Weihl and Kinkead, discloses the stand-on blower of claim 1, wherein the partial rotation command corresponds to real-time commands to start and stop driving the nozzle (Buchanan paragraph [0035]: such as a joystick control as taught).
In Reference to Claim 5
Buchanan, as modified by Weihl and Kinkead, discloses the stand-on blower of claim 4, wherein the real-time commands to start and stop driving the nozzle correspond to pressing and releasing a momentary switch (Buchanan paragraph [0035]: such as momentary movement of a joystick control).
In Reference to Claim 7
Buchanan, as modified by Weihl and Kinkead, discloses the stand-on blower of claiml1, further comprising a nozzle rotation control input system having a first input device that controls the full rotation mode (Kinkead col 4, ll 48-60: such a remote button or a rocker switch as taught) and a second input device that controls the partial rotation mode (Buchanan paragraph [0035]: such as a joystick control as taught).
In Reference to Claim 8
Buchanan, as modified by Weihl and Kinkead, discloses the stand-on blower of claim 7, wherein each of the first and second input devices includes at least one of a switch, a knob, a handle, a button, and a lever (Kinkead col 4, ll 48-60: such a remote button or a rocker switch and Buchanan paragraph [0035]: such as a joystick control).
In Reference to Claim 9
Buchanan, as modified by Weihl and Kinkead, discloses the stand-on blower of claim 1, wherein the positioning system includes a nozzle rotation system that is configured to vary a horizontal facing direction of the nozzle outlet opening about a swept facing direction of at least 180 degrees (Buchanan: paragraph [0035]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0353951 to Buchanan et al. (Buchanan) in view of US Patent 7,841,044 to Weihl et al. (Weihl) in view of US Patent 9,560,810 to Kinkead et al. (Kinkead) as applied to claim 1 above, and further in view of US Patent 8,938,894 to Raasch et al. (Raasch).
In Reference to Claim 6
Buchanan, as modified by Weihl and Kinkead, discloses the stand-on blower of claim 1, except, “… wherein the nozzle positioning system includes a pair of rotational limit devices that limit rotation of the outlet nozzle in opposite directions ...”
Raasch is related to a rotatably adjustable member (Fig. 1: such as chute 10 similar to an adjustable outlet nozzle) for a landscaping device (abstract: such as a snowthrower similar to lawn blower), as the claimed invention, and teaches wherein a rotatably adjustable member positioning system includes a pair of rotational limit devices (Figs. 10 and 11: 420 and 425 for instance) that limit rotation of the rotatably adjustable member in opposite directions (col 6, ll 49-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Buchanan wherein the nozzle positioning system includes a pair of rotational limit devices that limit rotation of the outlet nozzle in opposite directions, as taught by Raasch of the chute or rotatably adjustable member, so as to limit the travel of the outlet nozzle of Buchanan (Raasch: col 6, ll 49-54).

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0353951 to Buchanan et al. (Buchanan) in view of US Patent 7,841,044 to Weihl et al. (Weihl) in view of US Patent 9,560,810 to Kinkead et al. (Kinkead) as applied to claim 1 above, and further in view of US Patent Application Publication 2016/0113207 to Shumaker et al. (Shumaker).
In Reference to Claim 10
Buchanan, as modified by Weihl and Kinkead, discloses the stand-on blower of claim 1, except, “… wherein the nozzle positioning system comprises a nozzle tilt system that is configured to vary a vertical facing direction of the nozzle outlet opening ...”
Shumaker is related to an adjustable outlet nozzle (Fig. 1: 103 for instance) for a blower system (abstract), as the claim invention, and teaches wherein a nozzle positioning system (such as system seen in Fig. 1) comprises a nozzle tilt system (131 for instance) that is configured to vary a vertical facing direction of the nozzle outlet opening (paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Buchanan wherein the nozzle positioning system comprises a nozzle tilt system that is configured to vary a vertical facing direction of the nozzle outlet opening, as taught by Shumaker, so as to allow the outlet nozzle of Buchanan to reciprocate upwardly or downwardly relative to the ground including forming the nozzle of flexible material or being able to move up and down (Shumaker: paragraph [0021]).
In Reference to Claim 11
Buchanan, as modified by Weihl, Kinkead and Shumaker, discloses the stand-on blower of claim 10, wherein the nozzle tilt system includes a tilt actuator that is configured to pivot the outlet nozzle about a horizontal pivot axis to vary the vertical facing direction of the nozzle outlet opening (Shumaker: paragraph [0021]: such as 131 or further actuator).
In Reference to Claim 12
Buchanan, as modified by Weihl, Kinkead and Shumaker, discloses the stand-on blower of claim 11, wherein the tilt actuator includes a cable (Shumaker Fig. 1a: 131) that is connected to the outlet nozzle and is configured to push and/or pull the outlet nozzle to pivot the outlet nozzle about the pivot axis (Shumaker: paragraph [0021]).
In Reference to Claim 13
Buchanan, as modified by Weihl, Kinkead and Shumaker, discloses the stand-on blower of claim 12, further comprising a deflection system that accommodates reactive movement of the nozzle away from a pre-collision position in response to a collision between the nozzle and an obstacle (Shumaker paragraph [0017] and [0021]: flexibility of the nozzle allowing flex while in use).
In Reference to Claim 14
Buchanan, as modified by Weihl, Kinkead and Shumaker, discloses the stand-on blower of claim 13, wherein the deflection system allows tilting of the nozzle about the pivot axis in response to the collision between the nozzle and the obstacle (Shumaker paragraph [0017] and [0021]: flexibility of the nozzle allowing flex while in use).
In Reference to Claim 15
Buchanan, as modified by Weihl, Kinkead and Shumaker, discloses the stand-on blower of claim 14, wherein the cable is a pull-only cable configured to move or hold the nozzle when in tension and momentarily bend under compression induced by the tilting of the nozzle during the collision between the nozzle and the obstacle (Shumaker paragraph [0017] and [0021]: flexibility of the nozzle allowing flex normal position while cable 131 pulls nozzle).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable US Patent Application Publication 2016/0353951 to Buchanan et al. (Buchanan) in view of US Patent 7,841,044 to Weihl et al. (Weihl) and in view of US Patent Application Publication 2016/0120131 to Conrad et al. (Conrad).
In Reference to Claim 16
Buchanan discloses a blower system (paragraph [0007]), comprising: 
a chassis that includes a frame (Fig. 1: 24); 
an engine (Fig. 2: 28) mounted to the frame; 
a pair of drive wheels (Fig. 1: 26) supported by the frame (24); 
a blower system (20), including: 
an impeller housing (30) that surrounds an impeller (paragraph [0007] and [0027], not shown)  to direct a volume of air that is accelerated by the impeller in a downstream direction through the blower system (paragraph [0007]); 
and an outlet nozzle (36).
Buchanan does not explicitly disclose: “… a stand-on blower … the pair of drive wheels selectively receiving power from the engine for moving the stand-on blower; a riding platform mounted to the frame and upon which an operator stands during use of the stand-on blower … a housing outlet duct that extends between the impeller housing and an outlet nozzle, the housing outlet duct defining a duct body that extends in a scroll fashion from the impeller housing with: a housing outlet duct inlet end extending tangentially from the impeller housing; a housing outlet duct outlet end arranged forward of the housing outlet duct inlet end and the impeller housing …”
Regarding the Limitation: … a stand-on blower … the pair of drive wheels selectively receiving power from the engine for moving the stand-on blower; a riding platform mounted to the frame and upon which an operator stands during use of the stand-on blower …”
Weihl is related to a blower system for moving debris (abstract), as the claimed invention, and teaches the blower system being a part of a stand-on blower (abstract: riding debris mover with riding blower) with a pair of drive wheels supported by a frame (Fig. 1: 24) and selectively receiving power from an engine for moving the stand-on blower (col 3, ll 44-49: traction wheels indirectly powered by power assembly through hydraulics); a riding platform (Fig. 2: 26) mounted to the frame and upon which an operator stands during use of the stand-on blower (col 3, ll 39-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the blower system of Buchanan is configured to be a stand-on blower, as taught by Weihl, and to provide in the system of Buchanan wherein the pair of drive wheels selectively receive power from the engine for moving the stand-on blower and have a riding platform mounted to the frame and upon which an operator stands during use of the stand-on blower, as taught by Weihl, so as to provide the blower as a riding or stand-on blower for moving on a surface, as is known in the art, and so as to directionally control the stand-on blower for movement on a surface, as is also known in the art (Weihl col 3, ll 1-7-12 and col 4, ll 36-40).
Regrading the Limitation: “… a housing outlet duct that extends between the impeller housing and an outlet nozzle, the housing outlet duct defining a duct body that extends in a scroll fashion from the impeller housing with: a housing outlet duct inlet end extending tangentially from the impeller housing; a housing outlet duct outlet …”
Conrad is related to blower system (Figs. 1 and 7: 10 for instance) mounted to a vehicle system (abstract), as the claimed invention, and teaches a housing outlet duct (Fig. 2: 46 for instance) that extends between an impeller housing (Fig. 2: of 12 for instance) and an outlet nozzle (48), the housing outlet duct defining a duct body that extends in a scroll fashion from the impeller housing (of 12) with: a housing outlet duct inlet end (end of 46 adjacent 12) extending tangentially from the impeller housing (of 12); a housing outlet duct outlet end (end of 46 adjacent 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Buchanan a housing outlet duct that extends between the impeller housing and the outlet nozzle, the housing outlet duct defining a duct body that extends in a scroll fashion from the impeller housing with: a housing outlet duct inlet end extending tangentially from the impeller housing; and a housing outlet duct outlet end, as taught by Conrad, so as provide a removeable portion to the system to direct flow from the impeller housing as necessary (Conrad: paragraph [0023]).
Regarding the Limitation: “… the housing outlet duct outlet end arranged forward of the housing outlet duct inlet end and the impeller housing …” Buchanan, as modified by Weihl and Conrad, do not teach this specific positioning of the housing outlet duct outlet.
However, since applicant has not disclosed that having the housing outlet duct outlet end at this specific position solves any stated problem or is for any particular purpose above the fact that the housing outlet duct outlet end directs airflow and it appears that the housing outlet duct outlet end of Buchanan as modified, would perform equally well with a positioning as claimed by applicant, it would have been an obvious matter of design choice to modify the housing outlet duct outlet end of Buchanan as modified by utilizing the specific positioning as claimed for the purpose of directing airflow to the outlet nozzle. See MPEP 2144.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0353951 to Buchanan et al. (Buchanan) in view of US Patent 7,841,044 to Weihl et al. (Weihl) and in view of US Patent Application Publication 2016/0120131 to Conrad et al. (Conrad) as applied to claim 16 above, and further in view of US Patent 5,177,888 to Thorud et al. (Thorud).
In Reference to Claim 17
Buchanan, as modified by Weihl and Conrad, discloses the stand-on blower of claim 16, except, “… further comprising a ball-and-socket joint that provides an interface between the housing outlet duct outlet end and the nozzle …”
Thorud is related to an adjustable member (Fig. 1: such as portion 34 relative to portion 32 similar to an adjustable outlet nozzle) for a landscaping device (abstract: such as a snowthrower similar to lawn blower), as the claimed invention, and teaches a ball-and-socket joint (Fig. 3: 40) that provides an interface between a first portion (32) and a second portion (34) of a chute (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Buchanan to further comprise a ball-and-socket joint, as taught by Thorud, that provides an interface between the housing outlet duct outlet end (similar to portion 32 as taught by Thorud) and the nozzle (similar to portion 34 as taught by Thorud), so as to provide adjustment of the outlet nozzle by using a ball-and-socket joint as is known in the art (Thorud col 1, ll 56-64).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0353951 to Buchanan et al. (Buchanan) in view of US Patent 7,841,044 to Weihl et al. (Weihl) and in view of US Patent Application Publication 2016/0120131 to Conrad et al. (Conrad) as applied to claim 16 above, and further in view of US Patent 9,560,810 to Kinkead et al. (Kinkead).
In Reference to Claim 18
Buchanan, as modified by Weihl and Conrad, discloses the stand-on blower of claim 16, further comprising a nozzle positioning system (Buchanan: paragraph [0035]: such as a joystick or push-pull cable for instance) that is configured to move the outlet nozzle to vary a delivery direction of an airflow exiting the nozzle (Buchanan: paragraph [0035]: such as rotatable within a 180 degrees); wherein nozzle position system defines multiple operational modes, including: a partial rotation mode that drives the outlet nozzle to a position that is between a full left and full right positions in response to a partial rotation command (Buchanan: paragraph [0035]: such as using a joystick for positioning nozzle within 180 degrees) but does not explicitly disclose “… a full rotation mode that drives the outlet nozzle to a full left position or a full right position in response to a full left or full right rotation command …”
Kinkead is related to a blower system for moving debris (abstract) and with an adjustable outlet nozzle (Fig. 1: 64 for instance), as the claimed invention, and teaches a full rotation mode that drives the outlet nozzle to a full left position or a full right position in response to a full left or full right rotation command (col 4, ll 48-60: such a using a switch or remote to control rotation of the exit nozzle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Buchanan a full rotation mode that drives the outlet nozzle to a full left position or a full right position in response to a full left or full right rotation command, such as using a switch or remote as taught by Kinkead, so as to allow an operator to save time in getting to a preset angle of the outlet nozzle and be more efficient in debris clearing (Kinkead: col 1, ll 35-39).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0353951 to Buchanan et al. (Buchanan) in view of US Patent 7,841,044 to Weihl et al. (Weihl) in view of US Patent Application Publication 2016/0120131 to Conrad et al. (Conrad) and in view of US Patent 9,560,810 to Kinkead et al. (Kinkead) as applied to claim 18 above, and further in view of US Patent Application Publication 2016/0113207 to Shumaker et al. (Shumaker).
In Reference to Claim 19
Buchanan, as modified by Weihl, Conrad and Kinkead, discloses the stand-on blower of claim 18, further comprising a control system having: a first set of controls that includes: an auto nozzle direction control switch that controls nozzle rotation in the full rotation mode to drive the outlet nozzle to the full left position or the full right position (Kinkead col 4, ll 48-60: such a remote button or a rocker switch as taught); a manual nozzle direction control switch that controls nozzle rotation in the partial rotation mode to drive to nozzle to the position that is between the full left and full right positions (Buchanan paragraph [0035]: such as a joystick control as taught); but does not explicitly teach “ … a second set of controls that includes: a nozzle tilt control device that controls a vertical tilt position of the nozzle …”
Shumaker is related to an adjustable outlet nozzle (Fig. 1: 103 for instance) for a blower system (abstract), as the claim invention, and teaches wherein a nozzle positioning system (such as system seen in Fig. 1) having a second set controls (Fig. 1: different from the system including 116 for instance) that includes a nozzle tilt control device (131 for instance) that controls a vertical tilt position of the nozzle (paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Buchanan wherein the nozzle positioning system comprises a second set of controls that includes a nozzle tilt control device that controls a vertical tilt position of the nozzle, as taught by Shumaker, so as to allow the outlet nozzle of Buchanan to be reciprocate upwardly or downwardly relative to the ground as well as side to side motion and be more versatile (Shumaker: paragraph [0021]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show variable inlet or outlet control for blower systems, directional control for airflow in blower systems, and adjustable nozzle for blower systems.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745